United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3698
                                 ___________

Russell D. Turner; Martin Randall,      *
                                        *
             Plaintiffs,                *
                                        *
Vernon Moves Camp,                      *
                                        *
             Appellant,                 *
                                        *
Fred Ponca, Jr.; Pius Smashed Ice;      *
Royce C. Hamilton; Phillip Steele;      *
Duane Ice; Steven Anowlic; Jon          * Appeal from the United States
Anderson; Robert Murray; Aaron          * District Court for the
Breitag; Michael Bates, and all other   * District of South Dakota.
persons similarly situated,             *
                                        * [UNPUBLISHED]
             Plaintiffs,                *
                                        *
       v.                               *
                                        *
Mark W. Barnett, Attorney General;      *
Jeff Bloomberg, Secretary of            *
Department of Corrections; Douglas L. *
Weber, Warden, South Dakota State       *
Penitentiary; Bob Dooley, Warden,       *
Mike Durfee State Prison, Springfield, *
South Dakota; Duane Russell, Warden, *
South Dakota Women’s Prison, and        *
all other unnamed defendants,           *
                                        *
             Appellees.                 *
                                   ___________
                              Submitted: July 27, 2004
                                 Filed: August 6, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       South Dakota inmate Vernon Moves Camp appeals the district court’s1 adverse
grant of summary judgment in a 42 U.S.C. § 1983 action he and fourteen other South
Dakota inmates brought. Because Moves Camp’s brief fails to identify any error in
the district court’s final order, we conclude he has abandoned the claims raised in the
complaint. Cf. Carter v. Lutheran Med. Ctr., 87 F.3d 1025, 1026 (8th Cir. 1996) (per
curiam) (dismissing pro se litigant’s appeal where brief presented no question for
appellate court to decide). To the extent Moves Camp is arguing that his motions for
permanent or emergency injunctions were wrongfully denied, we agree with the
district court that he cannot challenge the legality of his continued confinement in a
section 1983 action. See Preiser v. Rodriguez, 411 U.S. 475, 489-90, 499-500 (1973)
(inmate challenging duration of his physical imprisonment must exhaust state
remedies and petition for writ of habeas corpus); Schafer v. Moore, 46 F.3d 43, 45
(8th Cir. 1995) (per curiam) (if judgment in favor of prisoner in § 1983 action would
necessarily imply invalidity of his conviction, continued imprisonment, or sentence,
then no claim for damages lies unless conviction or sentence is reversed, expunged,
or called into question by issuance of writ of habeas corpus).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Moves Camp’s
pending motions.
                     ______________________________


      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
                                          -2-